GENOVESE, J., additionally concurs for reasons assigned by Justice Crichton.
I agree with the decision to deny this application. I write separately to point out that the District Attorney is free to request from the trial court expedited consideration of this important public matter in order to resolve the issues presented. See La. C.C.P. art. 1551.
Attachment
*1008SUPREME COURT OF LOUISIANA NO. 2018-CC-1622 PHILLIP TERRELL, DISTRICT ATTORNEY VS. RAPIDES PARISH POLICE JURY, ET AL. ON SUPERVISORY WRITS TO THE NINTH JUDICIAL DISTRICT COURT, FOR THE PARISH OF RAPIDES
ORDER
IT IS ORDERED that the Motion for Leave to File Amicus Curiae Brief on Behalf of the Louisiana District Attorneys Association is hereby granted.
IT IS FURTHER ORDERED that the Motion to Present Oral Argument is hereby denied.
IT IS FURTHER ORDERED that the Motion to Present Oral Argument is hereby denied.
FOR THE COURT:
__________________________________
JUSTICE, SUPREME COURT OF LOUISIANA